                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

    JAMES HARVEY JR.,                                                CIVIL ACTION
        Plaintiff

    VERSUS                                                           NO. 17-10952

    ROBERT HALL, ET AL.,                                             SECTION: “E” (3)
        Defendants

                                          ORDER AND REASONS

        Before the Court is a motion in limine filed by Plaintiff James Harvey Jr.1 Plaintiff

seeks to exclude any evidence suggesting that Plaintiff’s bilateral facet arthropathy and

L5-S1 disk bulge were not caused by the subject accident. 2 The motion is opposed.3

Plaintiff filed a reply.4 For the reasons that follow, the motion is DENIED.

        Plaintiff James Harvey Jr. alleges he suffered injury after Defendant Robert Hall

reversed a tractor and trailer into Plaintiff’s vehicle on September 19, 2016.5 Plaintiff was

also involved in a prior accident, which resulted in injuries.6 Plaintiff seeks to exclude any

mentioning, questioning, suggesting, or putting on any evidence that Plaintiff’s injuries

were not caused by the subject accident.7 Plaintiff argues that any evidence suggesting his

injuries were not caused by the subject accident would be unfairly prejudicial and could

not be relevant to this Court's determination of causation and damages because of

Louisiana's Housley presumption.8 Defendants argue that evidence suggesting Plaintiff’s




1 R. Doc. 26.
2 Id.
3 R. Doc. 28.
4 R. Doc. 35.
5 R. Doc. 1-2 at ¶¶3-5.
6 R. Doc. 26-1 at 1; R. Doc. 28-1 at 1.
7 R. Doc. 26-1 at 4.
8 R. Doc. 26-1 at 2-4.

                                                  1
injuries were not caused by the subject accident is relevant both to causation and

credibility.9

        Evidence is relevant if it has any tendency to make a fact more or less probable and

the fact is of consequence in determining the action. 10 Federal Rule of Evidence 403

permits a court to “exclude relevant evidence if its probative value is substantially

outweighed by a danger of . . . unfair prejudice, confusing the issues, [or] misleading the

jury.”11 “Unfair prejudice,” as used in Rule 403, is not to be equated with testimony simply

adverse to the opposing party.12 “Relevant evidence is inherently prejudicial;  however, it

is only unfair prejudice, substantially outweighing probative value, which permits

exclusion of relevant matter.”13

        In Housley v. Cerise, the Louisiana Supreme Court established a presumption of

causation to aid plaintiffs in negligence cases.14 The presumption applies if the plaintiff

can establish that: (1) he or she was in good health prior to the accident; (2) subsequent

to the accident, symptoms of the alleged injury appeared and continuously manifested

themselves thereafter; and (3) there is a reasonable possibility that a causal connection

exists between the accident and the alleged injury.15 Where applicable, the presumption

shifts the burden of proof on causation to the defendant.16 The Defendant can defeat the

Housley presumption by showing that another particular incident could have caused the

injury in question.17



9 R. Doc. 28 at 3.
10 FED. R. EVID. 401.
11 FED. R. EVID. 403.
12 Brazos River Auth. v. GE Ionics, Inc., 469 F.3d 416, 427 (5th Cir. 2006) (citing Dollar v. Long Mfg., N.C.,

Inc., 561 F.2d 613, 618 (5th Cir.1977)).
13 United States v. McRae, 593 F.2d 700 (5th Cir. 1979).
14 Housley v. Cerise, 579 So. 2d 973 (La. 1991).
15 Id. at 980.
16 See, e.g., Poland v. State Farm Mut. Auto. Ins. Co., 885 So. 2d 1144, 1151 (La. App. 1 Cir. 2003).
17 See Maranto v. Goodyear Tire & Rubber Co., 650 So.2d 757, 761 (La. 1995).

                                                      2
        Evidence suggesting that Plaintiff’s bilateral facet arthropathy and L5-S1 disk

bulge were not caused by the subject accident is relevant and highly probative with respect

to the issue of causation and is not unfairly prejudicial. Even if the Housley presumption

applies,18 Defendant is entitled to rebut the presumption. To do so, Defendant is

permitted to show that another particular incident could have caused the injury in

question.19 While such evidence may not be favorable to Plaintiff, it is not “unfairly

prejudicial” as contemplated by Rule 403.20 The prejudicial nature of such evidence is not

outweighed by its probative value.

Accordingly;

        IT IS ORDERED that Plaintiffs’ motion in limine to exclude evidence disputing

causation of plaintiff’s injuries be and hereby is DENIED.21


        New Orleans, Louisiana, this 5th day of November, 2018.


                                            ________________________________
                                                     SUSIE MORGAN
                                              UNITED STATES DISTRICT JUDGE




18 Neither party has requested the Court to apply the Housley presumption.
19 Maranto, 650 So.2d at 761.
20 FED. R. EVID. 403.
21 R. Doc. 50.

                                                   3
